DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Claims 1-3, 6-8, 10-13, 15-16 and 18-19 are currently being examined.

Claim Objections
Claims 1, 10-13 and 18 are objected to because of the following informalities:  
Claim 1 line 12: “such the bellows seal” should be – such that the bellows seal –;
Claim 10 line 17: “such the bellows seal” should be – such that the slotted bellows seal –; 
Claims 11 lines 1-2: “the bellows seal” should be – the slotted bellows seal --; 
Claim 12 lines 1-2: “the bellows seal” should be – the slotted bellows seal --; 
Claim 13 line 2: “the bellows seal” should be – the slotted bellows seal --; and 
Claim 18 line 17: “such the bellows seal” should be – such that the bellows seal -. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, 10-13, 15-16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 10 and 18 each recite “the bellows seal seals a gap extending from the radially outward surface of the beam and the seal carrier located at the free end of the beam” which contains matter not properly described in the application as filed. The instant application specification para. 39 describes the bellows seal 122 provides a seal between a high pressure region 125 and low pressure region 
Claims dependent upon these claims are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10-13, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bidkar et al. (20140119912).

Regarding independent claims 1, 10 and 18, Bidkar discloses:
Claim 1: a hydrostatic seal (17, 21 sealing device segments shown in Figs. 6-7; para. 34-35) configured to be disposed between relatively rotatable components (seal assembly includes multiple sealing device segments disposed circumferentially intermediate to a stationary housing and a rotor; para. 5), the hydrostatic seal providing a primary seal between the relatively rotatable components (a primary or first seal is provided between the stationary housing and rotor; see Fig. 14 of an assembly of the rotor-stator seal assembly with the hydrostatic seal between the rotor 92 and a segment of stationary housing 12 of Fig. 1 where beam 18 creates a primary seal with the rotor where beam 18 blocks at least some of the flow of air), the hydrostatic seal comprising: 
a seal carrier (14, 26 in Figs. 1, 6 and 7);
a beam (18 in Figs. 6 and 7) extending axially (axial direction is shown by arrow 11 in all Figures; para. 26) from a forward end (forward end is at left end of beam 18 in Figs. 6 and 7) to an aft end (aft end is at right end of beam 18 in Figs. 6 and 7), the beam connected to the seal carrier at one of the forward end and the aft end (beam 18 is connected to 14 via 26 in Figs. 6 and 7), the beam having a free end at the other end such that the free end of the beam is cantilevered with respect to the seal carrier (in Fig. 6 beam 18 is connected to seal carrier 14, 26 at forward end with the aft end being a free end, and in Fig. 7 beam 18 is connected to seal carrier 14, 26 at aft end with the forward end being a free end; see annotated Fig. 7 below for forward and aft), the beam having a sealing surface (labeled in annotated Fig. 7) and a radially outward surface (labeled in annotated Fig. 7); 
one or more teeth included on the sealing surface (one or more teeth 20 in Fig. 6 and para. 34; one or more teeth 31 in Fig. 7 and para. 35); and


    PNG
    media_image1.png
    620
    858
    media_image1.png
    Greyscale

Claim 10: a seal assembly (Fig. 1) disposed in a gas turbine engine (para. 2), the seal assembly comprising: a stator (stationary housing 12 in Fig. 1; para. 26); a rotor (seal assembly 10 is arranged around a rotor shaft not shown per para. 26 in Fig. 1, but 
a seal carrier (14, 26 in Figs. 1, 6 and 7);
a beam (18 in Figs. 6 and 7) extending axially (axial direction is shown by arrow 11 in all Figures; para. 26) from a forward end (forward end is at left end of beam 18 in Figs. 6 and 7) to an aft end (aft end is at right end of beam 18 in Figs. 6 and 7), the beam connected to the seal carrier at one of the forward end and the aft end (beam 18 is connected to 14 via 26 in Figs. 6 and 7), the beam having a free end at the other end such that the free end of the beam is cantilevered with respect to the seal carrier (in Fig. 6 beam 18 is connected to seal carrier 14, 26 at forward end with the aft end being a free end, and in Fig. 7 beam 18 is connected to seal carrier 14, 26 at aft end with the forward end being a free end; see annotated Fig. 7 for forward and aft), the beam having a sealing surface (labeled in annotated Fig. 7) and a radially outward surface (labeled in annotated Fig. 7); 
one or more teeth included on the sealing surface (one or more teeth 20 in Fig. 6 and para. 34; one or more teeth 31 in Fig. 7 and para. 35); and


Claim 18: a gas turbine engine (para. 2) comprising: 
a compressor section; a combustor section; a turbine section (all three sections are inherently in a gas turbine engine); and 
a seal assembly disposed in the gas turbine engine comprising a stator (stationary housing 12 in Fig. 1; para. 26), a rotor (rotor 92 is shown in Fig. 14 with a seal assembly) and a hydrostatic seal (17, 21 sealing device segments shown in Figs. 
a seal carrier (14, 26 in Figs. 1, 6 and 7 where 26 is at forward end of 14 in Fig. 6 and 26 is at aft end of 14 in Fig. 7); 
a beam (18 in Figs. 6 and 7) extending axially (axial direction is shown by arrow 11 in all Figures; para. 26) from a forward end (forward end is at left end of beam 18 in Figs. 6 and 7) to an aft end (aft end is at right end of beam 18 in Figs. 6 and 7), the beam connected to the seal carrier at one of the forward end and the aft end (beam 18 is connected to 14 via 26 in Figs. 6 and 7), the beam having a free end at the other end such that the free end of the beam is cantilevered with respect to the seal carrier (in Fig. 6 beam 18 is connected to seal carrier 14, 26 at forward end with the aft end being a free end, and in Fig. 7 beam 18 is connected to seal carrier 14, 26 at aft end with the forward end being a free end; see annotated Fig. 7 for forward and aft), the beam having a sealing surface (labeled in annotated Fig. 7) and a radially outward surface (labeled in annotated Fig. 7);
one or more teeth included on the sealing surface (one or more teeth 20 in Fig. 6 and para. 34; one or more teeth 31 in Fig. 7 and para. 35); and 


Regarding claims 2 and 11, Bidkar further discloses wherein the bellows seal (38, 40) is disposed between a radially inward surface (labeled in annotated Fig. 7) of the seal carrier and the radially outward surface (labeled in annotated Fig. 7) of the beam.

    PNG
    media_image2.png
    490
    704
    media_image2.png
    Greyscale

Regarding claims 3 and 12, Bidkar further discloses wherein the bellows seal extends longitudinally in a direction perpendicular (labeled in annotated Fig. 7-A) to the radially outward surface (labeled in annotated Fig. 7-A) of the beam.

Regarding claims 6 and 19, Bidkar further discloses wherein the bellows seal is slotted (bellows 38, 40 have corrugations which are interpreted as slots) to allow deflection of the beam (bellows 38, 40 are referred to as bellow springs or flexures in para. 35 which is interpreted as the bellows are flexible and allow deflection of beam 18).

Regarding claims 7 and 15, Bidkar further discloses wherein the beam is connected to the seal carrier at the forward end of the beam (Fig. 6 shows beam 18 connected to seal carrier 14, 26 at the forward end which is at left end of 18 in Fig. 6).
claims 8 and 16, Bidkar further discloses wherein the beam is connected to the seal carrier at the aft end of the beam (Fig. 7 shows beam 18 connected to seal carrier 14, 26 at the aft end which is at right end of 18 in Fig. 7).

Regarding claim 13, Bidkar further discloses wherein the second end (radially inward end as discussed above in claim 10) of the bellows seal is in contact with the radially outward surface of the beam (labeled in annotated Fig. 7 above).

Response to Arguments
Applicant’s arguments on page 9 of Remarks with respect to rejections in view of Bidkar of independent claims 1, 10 and 18 have been considered but are not persuasive. Applicant argues that the bellows seal of Bidkar is simply a spring and provides no sealing function.  Examiner disagrees because the walls of the bellows of Bidkar are able to block or reduce at least some flow of air since they are a solid material. Applicant also states to see the orientation of the alleged bellows seal of Bidkar but does not explain why.  The 102 rejections rely again on Bidkar and show that Bidkar discloses the current claims. 
In addition the amended claims introduce new matter as described above in the 112(a) rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/A.J.H./Examiner, Art Unit 3741